DETAILED ACTION
This office action is in response to the amendment January 12, 2022 and Terminal Disclaimer of February 24, 2022. 
Claims 21-40 are pending and allowed herein.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Applicant’s argument of January 12, 2022 are persuasive. In particular, applicant’s arguments regarding the amended independent claims, on Pages 9-12 of these are persuasive. The prior art of record, including Shau (US Publication No. 20150264119) (hereinafter “Shau”), Syeda-Mahood (US Publication No. 20060136428) (hereinafter “Syeda-Mahood”), and  Ankireddipally (US Publication No. 20020116205) (hereinafter “Ankireddipally”) teach various related prior art but fail to teach the claimed invention as presently amended. Moreover, additional search and consideration failed to result in additional prior art that taught the amended independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J BROPHY whose telephone number is (571)270-1642.  The examiner can normally be reached on Monday-Friday, 9am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on 571-272-3708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






MJB


/MATTHEW J BROPHY/Primary Examiner, Art Unit 2191